Citation Nr: 1140533	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  04-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent for thrombophlebitis of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran had a period of Active Duty for Training from June to August 1982.  He also served on active duty from May 1983 to October 1986.  

The issues on the title page were before the Board of Veterans' Appeals (Board) in March 2008, at which time, they were remanded for further development.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for diabetes mellitus and for peripheral neuropathy.  The RO also confirmed and continued the indicated ratings for the following service-connected disorders:  degenerative arthritis of the right knee, 10 percent; degenerative arthritis of the left knee, 10 percent; and thrombophlebitis of the right lower extremity, 10 percent.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds that additional development is warranted with respect to the issue of entitlement to service connection for diabetes mellitus.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.

In August 2011, the Veteran's representative raised contentions to the effect that service connection is warranted for hypertension and for erectile dysfunction.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over either claim, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, they are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The presence of chronic, identifiable peripheral neuropathy of the lower extremities has not been established.

2.  The Veteran's service-connected degenerative arthritis of the right knee is manifested primarily by pain and stiffness, swelling, crepitus, flexion to at least 90 degrees, and extension to 0 degrees.

3.  The Veteran's service-connected degenerative arthritis of the left knee is manifested primarily by pain and stiffness, swelling, crepitus, flexion to at least 90 degrees, and extension to 0 degrees.

4.  The Veteran's service-connected thrombophlebitis of the right lower extremity is manifested primarily by persistent edema, venous stasis, a heavy feeling in the legs after prolonged standing or walking, and intermittent ulceration once a year or less.  


CONCLUSIONS OF LAW

1.  The claimed peripheral neuropathy is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred, nor is it proximately due to or the result of a disease or injury for which service connection has already been established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2011).  


3.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2011).  

4.  The criteria for an initial rating in excess of 40 percent have been met for thrombophlebitis of the right lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.104, Diagnostic Code 7121 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for peripheral neuropathy and entitlement to increased ratings for degenerative arthritis of the knees and thrombophlebitis of the right lower extremity.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In January 2002, VA received the Veteran's claims of entitlement to an increased rating for his service-connected arthritis of his knees.  VA also construed that communication as a claim of entitlement to service connection for thrombophlebitis of the right lower extremity.  In each case, there was no issue as to providing an appropriate application form or completeness of the applications.  

By a rating action in January 2003, the RO granted the Veteran's claim of entitlement to service connection for thrombophlebitis of the right lower extremity and assigned a noncompensable evaluation, effective January 28, 2002.  The RO confirmed and continued the 10 percent ratings for degenerative arthritis in each knee.  The Veteran disagreed with those ratings and appealed to the Board.  
By a rating action in April 2004, the RO raised the Veteran's rating for thrombophlebitis from noncompensable to 10 percent.  However, it retained the effective date of January 28, 2002.  Because that was not a full grant of benefits sought, the issue of entitlement to an increased rating for thrombophlebitis remained on appeal.

In August 2002 and March 2003, the Veteran filed claims of entitlement to service connection for neuropathy and for diabetes mellitus, respectively.  Again, there was no issue as to providing an appropriate application form or completeness of the applications.  

In August 2004, the RO denied the Veteran's claims of entitlement to service connection for neuropathy and diabetes mellitus, and the Veteran also appealed those issues to the Board.  

Throughout the course of the appeal, VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notices to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; statements from the Veteran's supervisors and co-workers, dated in March 1989 and October 1995; records and reports reflecting the Veteran's treatment by VA from June 1995 to March 2009; records and reports reflecting the Veteran's treatment by L. K. S., M.D., from January 1996 to July 2009; records and reports reflecting the Veteran's treatment by E. D. W., M.D., from July 2000 to January 2003; records and reports reflecting the Veteran's hospitalization at the Crestwood Medical Center in May 2002; a June 2002 record reflecting the Veteran's treatment by D. J. M., M.D.; and statements from the Veteran's wife and E. S., a longtime friend, received in August 2009.  

In April 1988, March 2001, July 2002, October 2003, April 2004, and August and December 2008, VA examined the Veteran, in part, to determine the nature and etiology of his claimed peripheral neuropathy and the extent of his service-connected knee disorders and thrombophlebitis.  Generally, the VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issues of entitlement to service connection for peripheral neuropathy and entitlement to increased ratings for his service-connected degenerative arthritis of the knees and thrombophlebitis of the right lower extremity.  He has not identified any outstanding evidence which could support any of those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the foregoing issues.

Service Connection for Peripheral Neuropathy

The Veteran seeks entitlement to service connection for peripheral neuropathy.

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic neurologic disorders, such as peripheral neuropathy, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  
Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran does not contend, and the evidence does not show that his peripheral neuropathy was first manifested in service.  Rather, he contends that it is, primarily, the result of his service-connected deep venous thrombosis of the right lower extremity.  Therefore, he maintains that service connection is warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

In May 2002, the Veteran was hospitalized at the Crestwood Medical Center for complaints of sudden shortness of breath, difficulty getting out of bed, and chronic syncope.  It was noted that he had a one month history of being bedbound, due to problems with his knees and back.  It was also noted that he had a history of morbid obesity and sleep apnea.  Following a workup and one week stay in the hospital, the relevant diagnosis was a massive pulmonary embolism with deep vein thrombosis in the right lower extremity.  

A review of the evidence discloses that at the time of his May 2002 hospitalization, the Veteran had a combined 60 percent disability rating due to the following service-connected disorders:  arthralgia of the right knee, evaluated as 20 percent disabling; the residuals of a left knee sprain, evaluated as 20 percent disabling; degenerative arthritis of the left knee, evaluated as 10 percent disabling; degenerative arthritis of the right knee, evaluated as 10 percent disabling; and arthralgia of the lumbar spine, evaluated as 10 percent disabling.  Since that time, service connection has been established for the following:  thrombophlebitis of the right lower extremity, evaluated as 10 percent disabling, effective January 28, 2002; anxiety, evaluated as 10 percent disabling, effective March 12, 2003; and sleep apnea, evaluated as 50 percent disabling, effective January 26, 2009.  The rating for arthralgia of the lumbar spine has also been increased to 20 percent, effective January 28, 2002.  

In July 2002, a nerve conduction study performed by P. D. M., M.D., revealed bilateral sensory motor neuropathy in the Veteran's lower extremities.  The following month, he filed a claim of entitlement to service connection for neuropathy, secondary to the multiple service-connected disabilities in his lower extremities.  

In April 2004, VA examined the Veteran to determine the nature and etiology of his claimed neuropathy of the lower extremities.  However, there was no definite evidence of peripheral neuropathy, either clinically or electrophysiologically.  Indeed, the examiner noted that a nerve conduction study performed six months earlier had revealed no definite evidence of peripheral neuropathy.  Although the examiner did note some abnormalities in the peroneal nerves, bilaterally, he stated that such abnormalities could be due to atrophy of the extensor digitorum brevis.  He stated that clinical correlation was necessary, however no such correlation was, subsequently, demonstrated.  

On examination the Veteran demonstrated normal muscle bulk and tone and the deep tendon reflexes were absent.  While there were patchy sensory areas in the lower extremities, the decreased sensation did not fit any anatomic location.  Nevertheless, in August 2008, the Veteran was reexamined by VA to determine the nature and etiology of any peripheral neuropathy found to be present.

Although the Veteran complained of numbness and tingling below the knee since being hospitalized for the pulmonary embolism in May 2002, the findings on the August 2008 clinical examination were similar to those reported in April 2004.  While the Veteran walked with an antalgic gait, his motor processes were normal, and there was no evidence of atrophy or diminished muscle bulk or tone.  His deep tendon reflexes were absent at the knees and 1+ at the ankles, and Babinski's sign was normal.  Following the examination, the examiner stated that he was unable to make a definitive diagnosis of peripheral neuropathy without the results of nerve conduction studies.  Those studies were performed in September 2008 and were consistent with those performed in late 2003.  Though the nerve conduction studies did show mild right carpal tunnel syndrome, they remained negative for any definite evidence of diffuse peripheral neuropathy.  

On balance, the preponderance of the evidence is against a finding that the Veteran actually has peripheral neuropathy.  Though demonstrated during private nerve conduction studies in July 2002, the results showing peripheral neuropathy were never replicated, nor were they supported by clinical findings during subsequent VA examinations.  Those VA examinations were more complete than the July 2002 nerve conduction studies by themselves; and therefore, the Board places greater probative value on the reports of the VA examinations.  

Absent current findings of peripheral neuropathy, the Veteran does not meet the criteria for service connection.  Therefore service connection for peripheral neuropathy is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

The Increased Rating Claims

The Veteran also seeks entitlement to increased ratings for his service-connected bilateral knee arthritis and deep venous thrombosis of the right lower extremity.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 
The Knees 

The Veteran's service-connected degenerative arthritis of the right and left knees is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

Limitation of motion of the knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A 10 percent rating is warranted when flexion of the knee is limited to 45 degrees or when extension of the knee is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  

Separate ratings may be assigned in cases where a single service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  Vet. Aff. Op. Gen. Couns. 9-98 (Multiple Ratings for Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 63 Fed. Reg. 56704 (1998); Vet. Aff. Op. Gen. Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 (1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that, while evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided, it is possible for a Veteran to have "separate and distinct manifestations" from the same injury, permitting different disability ratings).  In this case, separate ratings for degenerative arthritis in each knee and lateral instability in each knee have already been assigned.

Separate ratings may also be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261.  Vet. Aff. Op. Gen. Couns. 9-04 (Rating Limitation of Flexion and Extension of the Leg, 69 Fed. Reg. 59990 (2004).  As will be discussed below, while the Veteran does present limitation of flexion in each knee, his range of extension is full at 0 degrees.  Inasmuch as that range of extension is noncompensable, there is no basis for separate ratings for impaired flexion and extension of either knee.
The Veteran contends that the ratings for his service-connected arthritis in each knee does not adequately reflect the level of impairment caused by those disorders.  He states that he has extreme knee pain for which he takes multiple medications.  Therefore, he maintains that increased ratings are warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran's bilateral knee arthritis is manifested primarily by complaints of pain and stiffness, swelling, crepitus, and limitation of motion.  He walks with an antalgic gait and uses a cane for ambulation.  During his March 2003 VA examination, he was able to extend his each knee to 0 degrees and to flex each knee to only 20 degrees.  However, subsequent testing during VA examinations in February 2004 and August 2008 revealed that the Veteran was able to flex his knee to at least 90 degrees, while retaining extension to 0 degrees.  Repetitive testing did not further limit his range of knee motion, and the preponderance of the evidence, such as the reports of his April 2004 and August 2008 VA examinations, shows that his motor processes are, generally, normal without atrophy or other objective signs of weakness.  In addition, there is no objective evidence of associated knee deformity, redness, heat, locking, excess fatigability, or incoordination.  While the Veteran does have diminished reflexes and patches of sensory deficits, generally, there is no objective evidence that those manifestations are related to the degenerative arthritis in his knees.  Indeed, his reduced reflexes apply equally to his upper and lower extremities and the sensory deficits are not associated with any specific anatomical location.  

Following VA examinations in August 2008, the examiner stated that due to pain, the Veteran's right knee arthritis would have a significant effect on his occupational abilities.  However, such a finding is not dispositive of a higher rating, particularly in light of the foregoing objective findings.  In this regard, it should be noted that the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  
In support of his claim, the Veteran has submitted statements from his supervisors attesting his job limitations.  However, those statements are copies of statements originally submitted in 1989 and do not represent the more recent impact of the Veteran's knee disorders on his employment.  Moreover, the impact of the Veteran's bilateral knee arthritis on the performance of his daily activities is no more than mild in degree.  For example, following the August 2008 VA orthopedic examination, the examiner reported that the Veteran's knee disabilities would have a mild affect on the performance of chores, exercise, sports, and recreation and no affect on shopping, traveling, feeding, bathing, dressing, toileting, or grooming.  

On balance, the foregoing findings do not meet or more nearly approximate the criteria for a rating in excess of 10 percent for degenerative arthritis of either knee.  Because the preponderance of the evidence is against the Veteran's claims for increased ratings, the current ratings are confirmed and continued.  To that extent, the appeal is denied.  

The Thrombophlebitis

The Veteran also seeks an initial rating in excess of 10 percent for his service-connected thrombophlebitis.

Thrombophlebitis, with the following findings attributed to venous disease, is rated in accordance with 38 C.F.R. § 4.104, Diagnostic Code 7121.  A 10 percent rating is warranted when there is intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted when there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent schedular rating is warranted when there is massive board-like edema with constant pain at rest.  

The foregoing criteria are applicable for involvement of a single extremity.  If more than one extremity is involved, evaluate each extremity separately and combine, using the bilateral factor, if applicable.  38 C.F.R. §§ 4.25, 4.26 (2011).

In May 2002, the Veteran was hospitalized at the Crestwood Medical Center for the treatment of a massive pulmonary embolism with deep venous thrombosis in the right lower extremity.  A venous duplex scan showed that the deep venous thrombosis was located in the popliteal and superficial femoral veins.  At the time of his discharge from the hospital, he was prescribed anticoagulant medication.  

During VA treatment in July 2002, both legs showed signs of venous stasis changes, and in March 2003, the Veteran complained that his right leg was numb.

In March 2003, L. K. S., M.D., reportedly believed that the Veteran continued to have scars in the vein of his right lower extremity, as well as tenderness along the vein.  Dr. S. also reported that the Veteran continued to have compromised circulation with ischemic skin changes and that he continued to take anticoagulants.  

During his October 2003 VA examination, the Veteran demonstrated pitting edema on both legs, greater on the right than the left, and the legs appeared hyperpigmented.  The remainder of the skin examination was unremarkable.

During his February 2004 VA examination, the Veteran had 2+ edema of both lower extremities with signs of chronic venous insufficiency.  The examiner was unable to palpate his pedal pulses due to the edema.  

In April 2004, during a VA neurologic examination, the Veteran continued to demonstrate bilateral pedal edema and venostasis changes.

In August 2008, the Veteran was examined by VA to determine the extent of his service-connected deep venous thrombosis of the right lower extremity.  The examiner's review of the claims file revealed stasis dermatitis, not eczema, and discoloration of the lower extremities, seepage, and intermittent treatment for cellulitis of the legs.  There was a history of varicose veins or post-phlebotic syndrome in both lower legs, persistent edema and skin discoloration, a heavy feeling in the legs after prolonged standing or walking, and intermittent ulceration once a year or less.  

On examination, both lower extremities were red, however, the temperature of each was normal.  The skin was thin without hair, and the nails were dystrophic.  The pulses were normal.  There was boardlike edema in both lower extremities, but it was not massive, and there was stasis pigmentation or eczema below each knee.  Ulceration was not present.  There were visible or palpable varicose veins in the medial aspect of both lower legs, bilaterally.  

On further examination, it was noted that the Veteran was employed fulltime as a security guard and had been so for more than 20 years.  He reportedly missed approximately four weeks of work per year, due, in part, to lower extremity edema.  

Following the August 2008 VA examination, the diagnoses were deep venous thrombosis, resolved; peripheral vascular disease, venous stasis, persistent edema, and discoloration of the lower extremities; ulceration of the right lower extremity, resolved.  There were no acute findings to warrant a diagnosis of eczema.  

The VA examiner noted that the Veteran's thrombophlebitis would have a significant effect on his occupation and that increased edema and frequent bouts of cellulitis and infection of the lower extremities would cause increased absenteeism and problems with prolonged standing or walking.  The affect on his daily activities was considered moderate with respect to shopping, exercise, sports, recreation, and traveling and mild with respect to the performance of chores, bathing, dressing, toileting, and grooming.  The examiner stated that there was no affect on the Veteran's ability to feed himself.  

During VA treatment in August and September 2008, photographs confirmed the discoloration on the Veteran's lower extremities, bilaterally.  There were no wounds, pressure ulcers, or other skin problems.  The strength in the lower extremities was full at 5/5.  

A review of the foregoing evidence shows that since service connection became effective January 28, 2002, the residuals of the Veteran's service-connected deep venous thrombosis consist primarily of persistent edema, venous stasis, a heavy feeling in the legs after prolonged standing or walking, and intermittent ulceration once a year or less.  Such findings more nearly reflect the schedular criteria for a rating of 40 percent, and to that extent, the appeal is granted.  

In arriving at this decision, the Board has considered the possibility of a still-higher schedular evaluation.  However, the preponderance of the evidence is against a finding that the Veteran has persistent ulceration or massive board-like edema with constant pain at rest.  Therefore, a rating in excess of 40 percent is not warranted.

Additional Considerations

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected arthritis in each knee and thrombophlebitis of the right lower extremity.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his service-connected arthritis in each knee and thrombophlebitis of the right lower extremity are more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected arthritis in each knee and thrombophlebitis of the right lower extremity.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for any of those disorders. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's service-connected arthritis in each knee and thrombophlebitis of the right lower extremity presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to a rating in excess of 20 percent for degenerative arthritis of the right knee is denied.
Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee is denied.

Entitlement to an initial 40 percent rating for thrombophlebitis of the right lower extremity is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

Finally, the Veteran seeks entitlement to service connection for diabetes mellitus.  He contends that it is due to his obesity and that his obesity is due to inactivity, as a result of his service-connected disorders of the low back and lower extremities.  Therefore, he maintains that service-connection diabetes mellitus is warranted on a secondary basis.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The Veteran's diabetes mellitus was first manifested in May 2002, during his hospitalization at the Crestwood Medical Center for a pulmonary embolism.  At that time, the Veteran had a combined 60 percent disability rated due to the following service-connected disorders:  the residuals of a left knee sprain, evaluated as 20percent disabling; arthralgia of the right knee, evaluated as 20 percent disabling; arthralgia of the lumbosacral spine, evaluated as 20 percent disabling; degenerative arthritis of the left knee, evaluated as 10 percent disabling; degenerative arthritis of the right knee, evaluated as 10 percent disabling; and thrombophlebitis of the right leg, evaluated as noncompensable.

In October 2003, the Veteran was examined by VA to determine the nature and etiology of his diabetes mellitus.  Following that examination, the VA examiner suggested that the Veteran's diabetes mellitus had been precipitated by obesity which might have been aggravated by limited ambulation.  The VA examiner noted that the Veteran's service-connected arthritic condition could be considered partly responsible for the Veteran's deep vein thrombosis and obesity, as well.

In June 2008, L. K. S., M.D., the Veteran's treating physician stated that in 2002, the Veteran had experienced blood clots in his right leg, which had led to a pulmonary embolism.  It was noted that this had led to hospitalization, decreased activity, and weight gain.  He further noted that the decreased activity and weight gain had exacerbated his blood sugar control problem.  In sum, Dr. S. concluded that the Veteran's blood clots led to worsening of his blood sugar control.  

In August 2008, the Veteran was reexamined by VA to determine the nature and etiology of his diabetes mellitus.  Following the examination, the VA examiner opined that the Veteran's diabetes mellitus was not caused by or the result of his service-connected right leg thrombophlebitis.  The examiner stated that diabetes mellitus was caused by a metabolic failure to produce or efficiently use insulin.  The examiner noted that thrombophlebitis and the medications used to treat that disorder would not affect insulin metabolism.  Rather, the examiner noted that the Veteran had been morbidly obese for many years and lived a sedentary lifestyle, both risk factors for developing diabetes mellitus, Type II.  The examiner did not address the question of whether the Veteran's diabetes mellitus could have been aggravated by his service-connected disorders, including deep venous thrombosis of the right lower extremity.  

In light of the foregoing, the Board agrees with the representative's August 2011 statement that VA has not adequately explored the possibility that the Veteran's diabetes had been aggravated by the lack of activity due to his service-connected disorders of the low back and lower extremities.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an endocrinological examination to determine the nature and etiology of any disorder of the endocrine system.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If diabetes mellitus is diagnosed, the examiner must identify and explain the elements supporting the diagnosis. 

The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's diabetes mellitus has been aggravated by any or all of his service-connected disorders of the lower extremities to the extent that that they have forced him to adopt a sedentary lifestyle which, in turn, has led to his morbid obesity and development of diabetes mellitus.  

In rendering his or her opinion with respect to aggravation, the examiner must identify any increase in the severity of the diabetes mellitus a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disorder, and not due to the natural progress of the diabetes.  In this regard, the baseline level of severity of the diabetes must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the diabetes mellitus.  

In the event that the Veteran does not report for the aforementioned examination, the notice of the date, time, and place of the examination must be associated with the claims folder.  It should also be indicated whether any notice that was sent was returned as undeliverable.

2.  When the actions requested in part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for diabetes mellitus.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


